Love:
I agree with the foregoing written dissent and desire to supplement the same in as brief a statement of my theory as I am able to express in words.
In my judgment the error in the prevailing opinion in this case is brought about by confusion of terms.
In dealing with property rights, there are at least three terms that must be dealt with, viz., property, estate, title.
Property is the subject matter dealt with; it may consist of realty, personalty, choses in action, or what is known as intangibles.
Estate is the quantum of interest owned or held in the property. The estate may be fee simple, life estate, or for a term of years; it may be a freehold or less than freehold.
Title is the kind or nature of the claim which the claimant asserts to the estate; it may be a legal title, an equitable title, or merely a record title; it may be a perfect title, or a defective title.
*678To illustrate: Suppose that A owned some property, and held a fee simple title thereto; then suppose that A transferred either by deed or by will, that property to B to be held by B during B’s life, and further stipulated that upon B’s death the property should go to and be held by C in fee simple-.
Pretermitting some differences in procedure when the transfer is made by deed and when made by will, B acquires that property, which is the subject matter of the estate, and to which the title applies, immediately. B gets a- life estate and C gets a fee simple estate. Both B and C get a legal title, both of which originate in the same instrument, and both are of the same date. C, however, does not acquire the property, which is the subject matter of the several estates and to which the title applies, until B’s life estate falls in. Such fall-in may occur by reason of the death of B, or by the purchase by C from B, at which time he acquires the property and holds under the title which he got from A. .To, hold that the acquisition of the title to the fee simple estate is acquisition of the property is, in my judgment, carrying the accrual idea or theory to an irrational extent.
The applicable statute involved in the instant case is section 204 (a) (5) of the Revenue Act of 1924, which stipulates the basic date as the time of the acquisition of the property. Section 204 deals with the disposition of property by sale or otherwise, and points out and provides for thirteen separate and distinct methods of transfer of property, in several of which a property interest as distinguished from property, eo nomine, is recognized.
I assume, and feel that I must assume, that Congress knew the difference and distinction between the acquisition of title to property, and the acquisition of the property itself. In the instant case, the remainderman did not acquire the property (although she did acquire a “ property interest ”) until twelve years after she acquired title to that property.
The facts disclosed by the record are that petitioner’s wife’s grandmother bequeathed to her a fee simple title to certain property, and a life estate to another.
As I view the situation, Mrs. Huggett did not acquire the property which was the subject matter of the estate which she held, and to which her title applied, until after the life estate fell in. It may be true that by the will she acquired certain property, or property interest, if in this connection we may term the holding of an interest or a claim to property, as property, but, as before said, in dealing with property rights we must differentiate between property, estate, and title — and what she got by the will of her grandmother was the title to a certain estate, and she did not acquire the property which she, a number of years afterwards, sold, until after the intervening estate *679fell in, and that estate did not fall in -until twelve years after the grandmother’s death, and nearly twelve years after the basic date as determined in the prevailing opinion. The statute designates the basic date as the date of acquisition of the ‘property.
I am not seriously concerned about the incongruities wrought as a result of the prevailing opinion. My concern is to determine what the statute means. Congress had the constitutional right to prescribe, as the basic date, the date of acquisition of the title if it so desired, regardless of such incongruities. If Congress intended to do that, it could easily and explicitly have said so. It did not so prescribe, but explicitly prescribed the basic date as the date of the acquisition of the property, and I must assume that Congress understood the legal purport of its own language, and meant what it said.